DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species I (claims 1-9) in the reply filed on 05/23/2022 is acknowledged.

Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/23/22.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 2  as separate layers must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-9 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1, 5 recite “at least two members..” is not clear about meets and bounds of the claim. Only one display member is shown. Appropriate correction/cancellation is required.

Claim 1 recites “at least two conductive protection films..” is not clear about meets and bounds of the claim. Only two conductive protection films are shown. Appropriate correction/cancellation is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 3-5 are rejected under 35 U.S.C. 103 as being obvious over Chen et al (US 2005/0155904 A1) in view of Sugano et al (JP 2001334598 A, English translation attached).

Regarding claim 1: Chen teaches in Fig. 2A-3 about a tray module (Fig. 3) comprising: 
a tray 22 accommodating at least two members 1, 1 of a display device; 
at least two conductive protection films 28, 28 alternatingly stacked with the at least two members of the display device (as shown in Fig. 2A); and 
a conductive pattern 31 on the tray (in Fig. 3, inside 31 on the tray/package 20) to provide a discharge path [0025] with the at least two conductive protection films.

Chen does not explicitly talk about protective films 28 are conductive.

Sugano teaches in page 4 and 5 about a conductive sheet used as antistatic protective sheet for displays during distribution and transportation.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to use the conductive protective sheet of Sugano in Chen’s device as conductive protective film as antistatic protective sheet for displays during distribution and transportation to have static electricity dissipating property (Sugano, page 5)


Regarding claim 2: Sugano teaches in pages 3-5 wherein each of the conductive protection films comprises: 
a synthetic resin layer (page 3); and 
a conductive layer on at least one of the top and bottom surfaces of the synthetic resin layer (abstract, page 4-5).

Regarding claim 3: Sugano teaches in pages 3-5 wherein the conductive layer comprises a conductive polymer. 

Regarding claim 5: Chen teaches wherein the tray comprises: a bottom portion supporting the at least two members of the display device; and a sidewall portion extending from the bottom portion. 


Claims 4, 6 are rejected under 35 U.S.C. 103 as being obvious over Chen et al (US 2005/0155904 A1) in view of Sugano et al (JP 2001334598 A, English translation attached) and Li et al. (CN 201128567, English translation attached)

Regarding claim 4: Chen in view Sugano does not explicitly show wherein each of the conductive protection films comprises: 
a protection portion in contact with and overlapping a corresponding member of the at least two members of the display device; and 
a connecting portion in contact with the conductive pattern and extending from the protection portion.

Li teaches in Fig. 10-11 a protection portion (portion of element under 10b) in contact with and overlapping a corresponding member of the at least two members of the display device 10b; and 
a connecting portion in contact with the conductive pattern and extending from the protection portion.

    PNG
    media_image1.png
    776
    868
    media_image1.png
    Greyscale



Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to combine Li’s teachings in Chen’s device to save module opening cost can be supplied, and the good buffer protection is supplied for the liquid crystal display module semi-finished product while the delivering (Li, abstract).

Regarding claim 6: Li teaches wherein a portion of the conductive pattern is on a top surface of the sidewall portion. 

Regarding claim 7: Chen wherein a portion of the conductive pattern 31  is on an outer surface of the sidewall portion (outside of 20 in Fig. 3).

Regarding claim 8: Chen and Li teaches wherein the conductive pattern comprises a metal layer on the sidewall portion (the body can be metal).

Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Chen et al (US 2005/0155904 A1) in view of Sugano et al (JP 2001334598 A, English translation attached) and Arai et al. (US Patent 6,380,998)

Regarding claim 9: Arai teaches in col. 2, line 10 and in claim 1 wherein the conductive pattern comprises a conductive tape on the sidewall portion.

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the material as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897